Citation Nr: 1700959	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  12-12 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for residuals of a traumatic brain injury (TBI).

2.  Entitlement to an effective date earlier than August 10, 2010, for service connection for residuals of a TBI.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and J.W.



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to November 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran provided testimony at a January 2016 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of whether new and material evidence sufficient to reopen previously denied claims for service connection for posttraumatic stress disorder, a neck disability, a shoulder disability, and tinnitus have been raised by the record in an October 2016 statement, but have not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to an increased initial rating for residuals of a TBI is REMANDED to the AOJ.


FINDINGS OF FACT

1.  An April 1996 rating decision denied service connection for a concussion and a facial fracture.  The Veteran was notified of the decision and of his appellate rights, but did not initiate an appeal of that denial.

2.  VA received the Veteran's application to reopen the previously denied claim for service connection for a skull fracture on August 10, 2010.


CONCLUSIONS OF LAW

1.  The April 1996 rating decision that denied service connection for a concussion and a facial fracture is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302(a), 20.1103 (2016).

2.  The criteria for an effective date earlier than August 10, 2010, for service connection for residuals of a TBI are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication, and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a January 2011 letter of the requirements for substantiating a claim.  Moreover, as the claim for an earlier effective date arises from an initial grant of service connection, once the claim for service connection was granted, the claim was substantiated and additional notice was not required.  Therefore, any defect in notice was not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the initial adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Earlier Effective Date

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016). 

The effective date of a rating and award of compensation on an original claim for compensation will be the day following separation from active duty service or date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a)-(b)(1) (West 2014); 38 C.F.R. § 3.400 (b)(2) (2016). 

The effective date for a grant of service connection based on the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (q)(1)(ii) (2016). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p) (2016).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, a duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155 (2016).

The Veteran filed an original claim for service-connected benefits in December 1995.  In part, he reported his disabilities as residuals of a facial injury and facial fracture.  An April 1996 rating decision denied service connection for a concussion and a facial fracture.  The development and adjudication of the August 10, 2010, claim include a January 2011 notification letter advising the Veteran that the claim for service connection for a skull fracture, previously claimed as a concussion and facial fracture, was previously denied and that new and material evidence was needed to reopen the claim. The Veteran was notified of the April 1996 decision and of his appellate rights, but did not initiate an appeal of that issue.  There is no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2016).  Thus, that decision became final.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  Therefore, in the absence of clear and unmistakable error, an effective date of the date of the December 1995 claim is not warranted.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

VA received the application to reopen the previously denied claim for service connection for skull fracture/concussion/facial fracture on August 10, 2010.  A September 2011 rating decision granted service connection for TBI, claimed as skull fracture, previously claimed as concussion, and assigned an effective date of August 10, 2010, the date of receipt of the claim to reopen.

The Board is sympathetic to the Veteran's situation.  However, the legal authority governing effective dates is clear and specific, and the Board is bound by that authority.  There is not claim for service connection for any concussion or TBI residuals after the April 1996 final rating decision and before August 10, 2010.  No pertinent evidence was received within one year of the April 1996 rating decision.  Thus, the Board finds that August 10, 2010, the date of receipt of the claim to reopen following a previous final denial of service connection for concussion, is the appropriate effective date for service connection for residuals of a TBI as that is the date of the application to reopen following a final disallowance of the prior claim for service connection.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016). 

As there is no legal basis for assignment of any earlier effective date, and because the preponderance of the evidence is against the claim for any earlier effective date, the Board finds that the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than August 10, 2010, for service connection for residuals of a traumatic brain injury is denied.


REMAND

With regard to the increased rating claim, the Board finds that a more contemporaneous VA examination is required to properly assess the severity of the TBI.  The Veteran was provided the most recent VA examination for that disability in January 2011, approximately six years ago.  The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, further allegations of a worsening condition have been set forth by the Veteran since the prior examination.  Specifically, during testimony before the undersigned, the Veteran explicitly expressed that his TBI disability had become worse.

When available evidence is too old for an adequate evaluation of the Veteran's current disability, VA's duty to assist includes providing a more current examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board finds that not only is the last examination remote, but the examination appears to no longer adequately indicate the Veteran's current level of disability in accordance with the current criteria under the proper Diagnostic Codes.  Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to rate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record.  

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran, to include any records from any private physicians that are not already of record. 

3.  Schedule the Veteran for a VA examination to determine the severity of the service-connected TBI disability.  The examiner must review the claims file and should note that review in the report.  The examiner should provide information regarding symptomatology in all facets used for rating TBI.  The examiner should describe all symptoms related to the TBI and should discuss the effects on those symptoms on occupational function.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


